Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Patrick McCready (“Employee”) and MaxLinear, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company as an at-will employee pursuant to
an offer letter dated December 8, 2009;

WHEREAS, Employee signed an Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement with the Company on December 8, 2009 (the
“Confidentiality Agreement”);

WHEREAS, Employee signed an Indemnification Agreement with the Company on
March 23, 2010 (the “Indemnification Agreement”);

WHEREAS, the Company and Employee have entered into (i) a Stock Option
Agreement, dated December 28, 2009, granting Employee the option to purchase
64,582 shares of the Company’s Class B Common Stock, subject to the terms and
conditions of the Company’s 2004 Stock Plan and the stock option agreement (the
“2009 Option Agreement”), (ii) a stock option agreement, dated May 10, 2010,
granting Employee the option to purchase 35,000 shares of the Company’s Class A
Common Stock, subject to the terms and conditions of the Company’s 2010 Equity
Incentive Plan and the stock option agreement (the “2010 Option Agreement”);
(iii) a Stock Option Agreement, dated May 6, 2011, granting Employee the option
to purchase 30,000 shares of the Company’s Class A Common Stock, subject to the
terms and conditions of the Company’s 2010 Equity Incentive Plan and the stock
option agreement (the “2011 Option Agreement”), and (iv) a Restricted Stock Unit
Award Agreement, dated May 6, 2011, granting Employee 15,000 restricted stock
units (the “RSUs”), (the “RSU Agreement” and collectively with the 2009 Option
Agreement, the 2010 Option Agreement, and the 2011 Option Agreement, the “Stock
Agreements”);

WHEREAS, Employee terminated from employment with the Company effective
March 15, 2012 (the “Termination Date”);

WHEREAS, Employee will provide certain transition services to the Company as a
consultant through June 15, 2012 (the “Transition Services”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:



--------------------------------------------------------------------------------

COVENANTS

 

  1. Consideration.

a. Transition Services. Commencing immediately on March 16, 2012, Employee
agrees to provide consulting services to the Company pursuant to the terms of
the Consulting Agreement attached hereto as Exhibit A (the “Consulting
Agreement”). As consideration for these services, the Company shall pay
Employee, acting in his consulting capacity, compensation as set forth in the
Consulting Agreement. Nothing in this Agreement or the Consulting Agreement
pertaining to Employee’s anticipated role as a Consultant shall in any way be
construed to constitute Employee as a continuing agent, officer, employee, or
representative of the Company, but Employee shall perform the services under the
Consulting Agreement solely as an independent contractor. For purposes of this
Agreement, the term during which the consulting services are to be provided is
referred to as the “Consulting Term.”

b. COBRA Reimbursement. The Company shall reimburse Employee for the payments
Employee makes for COBRA coverage for a period of three months from the
Termination Date, provided Employee timely elects and pays for continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time period prescribed pursuant to COBRA. COBRA
reimbursements shall be made by the Company to Employee consistent with the
Company’s normal expense reimbursement policy; provided that Employee submits
documentation to the Company substantiating his payments for COBRA coverage.

2. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase or
receive from the Company pursuant to the Stock Agreements, Employee will
continue to vest through the end of Consulting Term as described in the
Consulting Agreement attached as Exhibit A. Employee acknowledges that as of the
end of the Consulting Term, Employee will have vested in 40,364 options pursuant
to the 2009 Option Agreement, 10,500 options pursuant to the 2010 Option
Agreement, 3,000 options pursuant to the 2011 Option Agreement, and 3,750 RSU’s
pursuant to the RSU Agreement. The exercise of Employee’s vested options and
shares shall continue to be governed by the terms and conditions of the
Company’s Stock Agreements.

3. Benefits. Employee’s health insurance benefits shall cease on the last day of
March 2012, subject to Employee’s right to continue his/her health insurance
under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Termination
Date.

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, and
for the payment of any expense reimbursements that remain outstanding as of
March 15, 2012, the Company has paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, leave, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee.

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, divisions, and subsidiaries, and predecessor

 

Page 2 of 19



--------------------------------------------------------------------------------

and successor corporations and assigns (collectively, the “Releasees”).
Employee, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; the California Family Rights Act; the
California Labor Code, except as prohibited by law; the California Workers’
Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

 

Page 3 of 19



--------------------------------------------------------------------------------

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release, and nothing in the Supplemental Release referenced in
paragraph 8, shall be construed to extinguish future obligations of the Company
pursuant to the Indemnification Agreement (which may include indemnification
claims for expenses incurred by Employee related to the Company’s recent inquiry
concerning export compliance). This release does not release claims that cannot
be released as a matter of law, including, but not limited to, Employee’s right
to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company). Notwithstanding the
foregoing, Employee acknowledges that any and all disputed wage claims that are
released herein shall be subject to binding arbitration in accordance with
Paragraph 18, except as required by applicable law. Employee represents that he
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.

7. California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE

CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER

 

Page 4 of 19



--------------------------------------------------------------------------------

    FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF      
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS     OR HER SETTLEMENT WITH
THE DEBTOR.  

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

8. Supplemental Release. Upon termination of the Consulting Agreement, Employee
agrees to execute the Supplemental Release attached hereto as Exhibit B
(“Supplemental Release”). Employee agrees that his failure to execute and return
the Supplemental Release within five (5) business days of the termination of the
Consulting Agreement shall entitle the Company to immediately recover and/or
cease providing the consideration promised in the Consulting Agreement. Employee
further agrees that he shall be responsible to the Company for all costs,
attorneys’ fees, and any and all damages incurred by the Company in the bringing
of any action to recover the consideration paid pursuant to the Consulting
Agreement.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.

11. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s counsel, and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures. Employee warrants that he has not disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party.

 

Page 5 of 19



--------------------------------------------------------------------------------

12. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Employee’s signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.

13. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

14. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment. The Company
agrees to refrain from any disparaging statements about Employee. Employee
understands that the Company’s obligations under this paragraph extend only to
the Company’s current executive officers and members of its Board of Directors
and only for so long as each officer or member is an employee or Director of the
Company.

15. Breach. Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement, except as provided by
law. Except as provided by law, Employee shall also be responsible to the
Company for all costs, attorneys’ fees, and any and all damages incurred by the
Company in (a) enforcing Employee’s obligations under this Agreement or the
Confidentiality Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim or suit brought or pursued by
Employee in violation of the terms of this Agreement.

16. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

Page 6 of 19



--------------------------------------------------------------------------------

17. Non-Solicitation. Employee agrees that for a period of twenty-four
(24) months immediately following the Effective Date of this Agreement, Employee
shall not directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees to leave their employment at the Company, or any
customers, clients or other entities to terminate their relationships with the
Company, or attempt to solicit, induce, recruit, encourage or take away
employees, customers, or clients of the Company, either for Employee or for any
other person or entity. The provisions of this Section 16 shall supersede and
replace the provisions of Section 7 of the Confidentiality Agreement.

18. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

19. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

Page 7 of 19



--------------------------------------------------------------------------------

20. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

21. Section 409A. It is intended that this Agreement and the payment of all
severance benefits pursuant to Section 1 above shall be exempt from Section 409A
of the Code (“Section 409A”) pursuant to the separation pay due to involuntary
termination exception as set forth in Section 1.409A-1(b)(9)(iii) of the final
regulations issued under Section 409A or such other exemption as may apply. With
respect to reimbursements (whether such reimbursements are for business expenses
or, to the extent permitted under the Company’s policies, other expenses) and/or
in-kind benefits, in each case, that constitute deferred compensation subject to
Section 409A (as determined by the Company in its sole discretion), each of the
following shall apply: (1) no reimbursement of expenses incurred by the Employee
during any taxable year shall be made after the last day of the following
taxable year of the Employee, (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Employee shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, to the Employee in any other taxable year, and (3) the
right to reimbursement of such expenses or in-kind benefits shall not be subject
to liquidation or exchange for another benefit. The Company and Employee agree
that this Agreement and the rights granted to the Employee hereunder are
intended to meet the requirements of paragraphs (2), (3) and (4) of
Section 409A(a)(1)(A) of the Code.

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

23. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

24. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

Page 8 of 19



--------------------------------------------------------------------------------

25. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

26. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Indemnification Agreement, Confidentiality Agreement and the
Stock Agreements.

27. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer or Chief Financial
Officer.

28. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

29. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).

30. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

31. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) He has read this Agreement;

 

  (b) He has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel;

 

  (c) He understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) He is fully aware of the legal and binding effect of this Agreement.

 

Page 9 of 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    PATRICK MCCREADY, an individual Dated: March 15, 2012    

/s/ Patrick McCready

    Patrick McCready     MAXLINEAR, INC.

Dated: March 15, 2012

    By  

/s/ Adam C. Spice

     

Adam C. Spice

Vice President and Chief Financial Officer

 

Page 10 of 19



--------------------------------------------------------------------------------

EXHIBIT A

MAXLINEAR, INC. CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into as of March 16,
2012 (“Effective Date”), by and between MaxLinear, Inc. (or “Company”), and
Patrick McCready (“Consultant”). Company desires to retain Consultant as an
independent contractor to perform consulting services for Company and Consultant
is willing to perform such services, on terms set forth more fully below. In
consideration of the mutual promises contained herein, the parties agree as
follows:

 

1. SERVICES AND COMPENSATION

Consultant shall perform the services described in Appendix A (the “Services”)
for the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Appendix A for Consultant’s performance of the
Services.

 

2. CONFIDENTIALITY

(a) Definition. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by Company either
directly or indirectly in writing, orally or by drawings or inspection of parts
or equipment.

(b) Non-Use and Non-Disclosure. Consultant shall not, during or subsequent to
the term of this Agreement, use Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of
Company or disclose Company’s Confidential Information to any third party. It is
understood that said Confidential Information will remain the sole property of
Company. Consultant further shall take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which: (1) is known to Consultant at
the time of disclosure to Consultant by Company, as evidenced by written records
of Consultant; (2) has become publicly known and made generally available
through no wrongful act of Consultant; or (3) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure. Without
Company’s prior written approval, Consultant shall not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with Company.

(c) Former Employer’s or Client’s Confidential Information. Consultant agrees
that Consultant shall not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant shall not bring onto the premises of Company any unpublished document
or proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity. Consultant shall
indemnify and hold Company harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation or claimed violation of a
third party’s rights resulting in whole or in part from Company’s use of the
work product of Consultant under this Agreement.

 

Page 11 of 19



--------------------------------------------------------------------------------

(d) Third Party Confidential Information. Consultant recognizes that Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that Consultant owes Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Services for Company consistent with Company’s agreement
with such third party.

(e) Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant shall deliver to Company all of Company’s
property or Confidential Information that Consultant may have in Consultant’s
possession or control.

 

3. OWNERSHIP

(a) Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, made or discovered by Consultant, solely or in
collaboration with others, during the term of this Agreement which relate in any
manner to the business of Company that Consultant may be directed to undertake,
investigate or experiment with, or which Consultant may become associated with
in work, investigation or experimentation in the line of business of Company in
performing the Services hereunder (collectively, “Work Product”), are the sole
property of Company. Consultant further shall assign (or cause to be assigned)
and does hereby assign fully to Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.

(b) Further Assurances. Consultant shall assist Company, or its designee, at
Company’s expense, in every proper way to secure Company’s rights in the Work
Product and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that Company deems necessary in order to apply for and
obtain such rights and in order to assign and convey to Company, its successors,
assigns and nominees the sole and exclusive right, title and interest in and to
such Work Product, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Consultant further agrees that
Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers will continue after
the termination of this Agreement.

(c) Pre-Existing Materials. Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by Consultant or in which Consultant has an
interest, (1) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery or other
proprietary information into any Invention; and (2) Company is hereby granted
and shall have a

 

Page 12 of 19



--------------------------------------------------------------------------------

nonexclusive, royalty-free, perpetual, irrevocable, worldwide license to make,
have made, modify, use and sell such item as part of or in connection with such
Invention. Consultant shall not incorporate any invention, improvement,
development, concept, discovery or other proprietary information owned by any
third party into any Invention without Company’s prior written permission.

(d) Attorney in Fact. Where Company is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Consultant hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

(e) Warranty. Consultant hereby represents and warrants that: (1) all Work
Product will be the original work of Consultant; (2) the Work Product will not
infringe the copyright, patent, trade secret, or any other intellectual property
right of any third party; (3) the Work Product will not be obscene, libelous, or
violate the right of privacy or publicity of any third party; (4) the Work
Product will not contain any virus, trap door, worm, or any other device that is
injurious or damaging to software or hardware used in conjunction with the Work
Product; (5) any software or data portions of the Work Product will operate
correctly and consistently; and (6) Company shall retain and own all right,
title and interest in and to all Work Product and any information delivered
and/or shared hereunder.

 

4. CONFLICTING OBLIGATIONS

Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.

 

5. TERM AND TERMINATION

(a) Term. This Agreement will commence on the Effective Date and will continue
until the earlier of (i) June 15, 2012 or (ii) termination as provided in
Section 5(b) below (the “Consulting Term”).

(b) Termination. The Company may terminate this Agreement upon giving Consultant
fourteen (14) days prior written notice of such termination. The Company may
terminate this Agreement immediately and without prior notice if Consultant
refuses to or is unable to perform the Services or is in breach of any material
provision of this Agreement.

(c) Survival. Upon such termination all rights and duties of the parties toward
each other will cease except:

 

Page 13 of 19



--------------------------------------------------------------------------------

(i) Company shall pay, within 30 days after the effective date of termination,
all amounts owing to Consultant for Services completed and accepted by Company
prior to the termination date and related expenses, if any, in accordance with
the provisions of Section 1 (Services and Compensation); and

(ii) Sections 2 (Confidentiality), 3 (Ownership), 4 (Conflicting Obligations), 5
(Term and Termination), and 6 (Miscellaneous) will survive termination of this
Agreement, as will the entirety of the Separation Agreement and Release entered
into by the parties as of March 2012.

(d) Supplemental Release. Upon termination of the Consulting Agreement, Employee
agrees to execute the Supplemental Release attached hereto as Exhibit B
(“Supplemental Release”). Employee agrees that his failure to executive and
return the Supplemental Release within five (5) business days of the termination
of the Consulting Agreement shall entitle the Company to immediately recover
and/or cease providing the consideration promised in the Consulting Agreement.
Employee further agrees that he shall be responsible to the Company for all
costs, attorneys’ fees, and any and all damages incurred by the Company in the
bringing of any action to recover the consideration paid pursuant to the
Consulting Agreement.

 

6. MISCELLANEOUS

(a) Services and Information Prior to Effective Date. All Services performed by
Consultant and all information and other materials disclosed between the parties
prior to the Effective Date shall be governed by the terms of this Agreement,
except where those Services are covered by a separate consulting agreement
between Consultant and Company.

(b) Nonassignment/Binding Agreement. The parties acknowledge that the unique
nature of Consultant’s services is substantial consideration for the parties’
entering into this Agreement. Neither this Agreement nor any rights under this
Agreement may be assigned or otherwise transferred by Consultant, in whole or in
part, whether voluntarily or by operation of law, without the prior written
consent of Company, which consent will not be unreasonably withheld. Subject to
the foregoing, this Agreement will be binding upon and will inure to the benefit
of the parties and their respective successors and assigns. Any assignment in
violation of the foregoing will be null and void.

(c) Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly solicit any
of the Company’s employees to leave their employment at the Company.

(d) Indemnity. Consultant agrees to indemnify and hold harmless the Company and
its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees or agents, (ii) a determination by a court or
agency that the Consultant or any of Consultant’s assistants, employees or
agents is not an independent contractor with respect to the Company, (iii) any
breach by the Consultant or Consultant’s assistants,

 

Page 14 of 19



--------------------------------------------------------------------------------

employees or agents of any of the covenants contained in this Agreement,
(iv) any failure of Consultant to perform the Services in accordance with all
applicable laws, rules and regulations, or (v) any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of Consultant under this Agreement.

(e) Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section.

 

  (1) If to the Company, to:

 

       MaxLinear, Inc.

       2051 Palomar Airport Road

       Suite 100

       Carlsbad, California 92011

       Attention: Chief Financial Officer

 

  (2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

(f) Waiver. Any waiver of the provisions of this Agreement or of a party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a party to enforce the provisions of this
Agreement or its rights or remedies at any time, will not be construed as a
waiver of such party’s rights under this Agreement and will not in any way
affect the validity of the whole or any part of this Agreement or prejudice such
party’s right to take subsequent action. No exercise or enforcement by either
party of any right or remedy under this Agreement will preclude the enforcement
by such party of any other right or remedy under this Agreement or that such
party is entitled by law to enforce.

(g) Severability. If any term, condition, or provision in this Agreement is
found to be invalid, unlawful or unenforceable to any extent, the parties shall
endeavor in good faith to agree to such amendments that will preserve, as far as
possible, the intentions expressed in this Agreement. If the parties fail to
agree on such an amendment, such invalid term, condition or provision will be
severed from the remaining terms, conditions and provisions, which will continue
to be valid and enforceable to the fullest extent permitted by law.
Notwithstanding, to the extent the Company’s obligation to pay the compensation
provided for under this Agreement is found to be invalid, unlawful or
unenforceable, and the Parties fail in good faith to agree to an amendment that
preserves, as far as possible, the intentions expressed in this Agreement, the
Parties shall not be further bound by the remaining terms, conditions or
provisions of this Agreement.

 

Page 15 of 19



--------------------------------------------------------------------------------

(h) Integration. This Agreement, all Statements of Work, the Supplemental
Release, and the Separation Agreement and Release agreed to by the Parties in
March 2012 contain the entire agreement of the parties with respect to the
subject matter of this Agreement and supersede all previous communications,
representations, understandings and agreements, either oral or written, between
the parties with respect to said subject matter. No terms, provisions or
conditions of any purchase order, acknowledgement or other business form that
either party may use in connection with the transactions contemplated by this
Agreement will have any effect on the rights, duties or obligations of the
parties under, or otherwise modify, this Agreement, regardless of any failure of
a receiving party to object to such terms, provisions or conditions. This
Agreement may not be amended, except by a writing signed by both parties.

(i) Confidentiality of Agreement. Consultant shall not disclose any terms of
this Agreement to any third party if such disclosure is without the consent of
Company, except as required by securities or other applicable laws.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement.

(k) Governing Law. This Agreement will be interpreted and construed in
accordance with the laws of the State of California and the United States of
America, without regard to conflict of law principles.

(l) Independent Contractor. It is the express intention of the parties that
Consultant is an independent contractor. Nothing in this Agreement, including
the election of the Rules in the arbitration provision, will in any way be
construed to constitute Consultant as an agent, employee or representative of
Company, but Consultant shall perform the Services hereunder as an independent
contractor. Without limiting the generality of the foregoing, Consultant is not
authorized to bind the Company to any liability or obligation or to represent
that Consultant has any such authority. Consultant shall furnish (or reimburse
Company for) all tools and materials necessary to accomplish this contract, and
will incur all expenses associated with performance, except as expressly
provided on the applicable Statement of Work. Consultant acknowledges and agrees
that Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant acknowledges its
obligation to pay all self-employment and other taxes thereon.

(m) Benefits. With the exception of any benefits listed in the Agreement,
Consultant acknowledges that Consultant will receive no Company-sponsored
benefits from Company either as a Consultant or employee, where benefits include
without limitation paid vacation, sick leave, medical insurance, welfare plan,
and retirement plan and 401(k) plan participation. If Consultant is reclassified
by a state or federal agency or court as an employee, Consultant will become a
reclassified employee and will receive no benefits, even if, by the terms of
Company’s benefit plans in effect at the time of such reclassification,
Consultant would otherwise be eligible for such benefits.

 

Page 16 of 19



--------------------------------------------------------------------------------

(n) Attorney’s Fees. In any court action at law or equity which is brought by
one of the parties to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorney’s fees, in addition to
any other relief to which that party may be entitled.

The parties have executed this Agreement below to indicate their acceptance of
its terms.

 

PATRICK MCCREADY       MAXLINEAR, INC. By:  

 

      By:  

 

Print Name: Patrick McCready       Print Name: Adam C. Spice Title: Consultant  
    Title: Vice President and Chief Financial Officer

Address:                                          
                                            

         

 

Page 17 of 19



--------------------------------------------------------------------------------

APPENDIX A

SERVICES AND COMPENSATION

 

  1. Contact. Consultant’s principal Company contact:

Name: Adam C. Spice

Title: Vice President and Chief Financial Officer

 

  2. Services. The Services shall consist of the following:

 

  •  

Support of the Company’s ongoing Worldwide Tax projects.

 

  •  

Support of the Company’s ongoing financial and accounting close processes.

Consultant will provide services through June 15, 2012, with the exception of a
termination of this Consulting Agreement per Section 5.

 

  3. Compensation.

A. The Company shall pay Consultant at the semi-monthly rate of $7,916.67

B. The Company will reimburse Consultant, in accordance with Company policy, for
all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement, if Consultant receives written consent from an
authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

On the 15th and final day of each month, Consultant shall submit to the Company
a written invoice for Services and expenses, and such statement shall be subject
to the approval of the contact person listed above or other designated agent of
the Company.

This Appendix A is accepted and agreed upon as of March 16, 2012.

 

CONSULTANT        MAXLINEAR, INC. By:         By:       Name:          Name:    
Adam C. Spice Title:         Title:    Vice President and Chief Financial
Officer

 

Page 18 of 19



--------------------------------------------------------------------------------

EXHIBIT B – SUPPLEMENTAL RELEASE

In consideration of the mutual promises and consideration provided in the
Separation Agreement and Release, dated March 15, 2012 (the “Agreement”),
Patrick McCready hereby verifies and confirms his renewed agreement to the terms
of that Agreement, including but not limited to the release and waiver of any
and all claims relating to his employment with the Company, and further extends
such release and waiver to any claims that may have arisen during the term of
the Consulting Agreement attached as Exhibit A thereto including but not limited
to claims under any local ordinance or state or federal employment law,
including laws prohibiting discrimination in employment on the basis of race,
sex, age, disability, national origin, or religion, as well as any claims for
wrongful discharge, breach of contract, attorneys’ fees, costs, or any claims of
amounts due for fees, stock options, commissions, expenses, salary, bonuses,
profit sharing or fringe benefits.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

 

               PATRICK MCCREADY, an individual

Dated: 

       

 

      Patrick McCready      

MAXLINEAR, INC.

Dated: 

        By               Adam C. Spice          Vice President and Chief
Financial Officer

 

Page 19 of 19